Order entered January 29, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00071-CR

                          THE STATE OF TEXAS, Appellant

                                            V.

                         JOHN MARSHALL LOWRY, Appellee

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-82372-2012

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE